Case 0:19-cv-62193-DPG Document 11 Entered on FLSD Docket 10/24/2019 Page 1 of 9



                                      UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF FLORIDA

                                                     Case No. 19-CV-62193

  MISMA RIVERA,

         Plaintiff,
  v.

  GEORGIAN COURT
  APARTMENTS, INC.,

         Defendant.
                                          /

                                 DEFENDANT’S MOTION TO DISMISS
                              PLAINTIFF’S FIRST AMENDED COMPLAINT

         Defendant, GEORGIAN COURT APARTMENTS, INC., (“Georgian Court” or

  “Defendant”) pursuant to Federal Rule of Civil Procedure 12 and Local Rule 7.1, hereby files this

  Motion to Dismiss Plaintiff’s First Amended Complaint (“Amended Complaint”) [D.E. 9], and in

  support thereof, states as follows:

                                                        INTRODUCTION

         This case stems from an alleged discrimination in the rental of a dwelling and an alleged

  failure to accommodate an emotional disability. Plaintiff, MISMA RIVERA (“Plaintiff”), purports

  to suffer from depression and anxiety. Complaint, ¶7. Plaintiff also purports that her emotional

  disability substantially limits one or more of her major life activities. Id. Additionally, Plaintiff

  purports to own an emotional support animal, a two-year old cat, that allegedly helps alleviate the

  symptoms resulting from her emotional disability. Id. at ¶8.

         Moreover, Plaintiff alleges that she submitted an application to rent a property located at

  1801 N.E. 62nd Street, Building 1, Unit 101, Fort Lauderdale, Florida 33308 (the “Dwelling”). Id.

  at ¶9. Plaintiff also alleges that Defendant advised her that Defendant had a no-pet policy and that


                                                  COLE, SCOTT & KISSANE, P.A.
            ESPERANTE BIULDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683 8977 FAX
Case 0:19-cv-62193-DPG Document 11 Entered on FLSD Docket 10/24/2019 Page 2 of 9
                                                                                                               Case No. 19-CV-62193


  Plaintiff had to be interviewed by Defendant’s board of directors once the application was

  approved. Id. at ¶10. Plaintiff also alleges that when Defendant’s board of directors interviewed

  her on August 14, 2019, Plaintiff presented a letter from her therapist which stated that the cat’s

  presence would help alleviate the Plaintiff’s symptoms. Id. at ¶12.

         Plaintiff also alleges that Defendant denied Plaintiff’s application to rent the Dwelling on

  August 19, 2019 without requesting any additional information. Id. at ¶13. Plaintiff alleges that

  “Defendant discriminated against Plaintiff by denying Plaintiff’s application to rent the Dwelling,

  of which Plaintiff was otherwise fully qualified for, because Plaintiff’s disability necessitated a

  need for an ESA.” Complaint, ¶20. Plaintiff alleges to have incurred damages from Defendant’s

  alleged actions. Id. at ¶21, 25. Accordingly, Plaintiff asserted two counts against Defendant,

  including: I) Discrimination that violates 42 U.S.C. § 3604(f)(1)-(2), and (II) Failure to

  Accommodate that violates 42 U.S.C. § 3604(f)(3) in Plaintiff’s Complaint, which was filed on

  September 3, 2019. On September 30, 2019, Defendant filed its Motion to Dismiss Plaintiff’s

  Complaint for Failure to State a Claim. Specifically, Defendant contended that: I) Plaintiff did not

  independently and separately plead violations of 42 U.S.C. § 3604(f)(1) and 42 U.S.C. §

  3604(f)(2); II) Plaintiff insufficiently pled that she is disabled or handicapped within the meaning

  of the Fair Housing Act; and III) Plaintiff insufficiently pled that Defendant knew or should have

  known that a reasonable accommodation was in fact necessary. On October 14, 2019, Plaintiff

  filed an Amended Complaint in an attempt to address the issues stated in Defendant’s Motion to

  Dismiss which also asserts two counts, including: I) Discrimination that violates 42 U.S.C. §

  3604(f)(1), and (II) Failure to Accommodate that violates 42 U.S.C. § 3604(f)(3).

         As discussed below, Plaintiff’s Amended Complaint still includes material deficiencies

  which require dismissal under Federal law.
                                                                     -2-
                                                  COLE, SCOTT & KISSANE, P.A.
            ESPERANTE BIULDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683 8977 FAX
Case 0:19-cv-62193-DPG Document 11 Entered on FLSD Docket 10/24/2019 Page 3 of 9
                                                                                                                Case No. 19-CV-62193


                                ARGUMENT AND MEMORANDUM OF LAW

            I.      Standard for Dismissal

          Pursuant to Federal Rule of Civil Procedure 12(b)(6), dismissal of a complaint is

  appropriate “if it is clear that no relief could be granted under any set of facts that could be proved

  consistent with the allegations.” Hazel v. Scool. Bd. of Dade County, 734 F. Supp. 2d 1349, 1352

  (S.D. Fla. 1998) (quoting Conly v. Gibson, 355 U.S. 41, 45–46 (1957)) (holding that a motion to

  dismiss will be granted when “it appears beyond doubt that the plaintiff can prove no set of facts

  in support of [its] claim which would entitle [it] to relief”)); Mallo v. Public Health Trust of Dade

  Cty, 88 F. Supp. 2d 1376 (S.D. Fla. 2000). Accord Hirshon v. King & Spotting, 467 U.S. 69, 73

  (1984). A motion to dismiss for failure to state a claim tests the sufficiency of the complaint.

  Hazel, 7 F. Supp. 2d at 1352. Dismissal of a complaint is appropriate on the basis of a dispositive

  issue of law or when there is no necessity to construe factual allegations contained within the

  complaint. Marshall Cty Bd. of Ed. v. Marshall Cty. Gas Dist., 992 F.2d 1171 (11th Cir. 1993).

          When considering a motion to dismiss for failure to state a claim under Rule 12(b)(6), the

  court must accept the allegations in the complaint as true and construe them in a light most

  favorable to the plaintiff. See, Christopher v. Harbury, 536 U.S. 403, 406 (2002). To survive a

  motion to dismiss under Rule 12(b)(6), the plaintiff must plead sufficient facts to state a claim for

  relief that is plausible on its face and “enough to raise a right to relief above the speculative level.”

  Bell Atlantic Corp. v. Twombly, 127 S.Ct. 1955 (2007). Accord Streeter v. City of Pensacola, 2007

  WL 809786 (N.D. Fla. 2007). Thus, “a plaintiff’s obligation to provide the grounds of his

  entitlement to relief require more than labels and conclusions, and a formulaic recitation of the

  elements of a cause of action will not do.” Id. at 1964–65.



                                                                      -3-
                                                   COLE, SCOTT & KISSANE, P.A.
             ESPERANTE BIULDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683 8977 FAX
Case 0:19-cv-62193-DPG Document 11 Entered on FLSD Docket 10/24/2019 Page 4 of 9
                                                                                                                 Case No. 19-CV-62193


            II.      Plaintiff insufficiently pleads that she is disabled or handicapped within the
                     meaning of the Fair Housing Act.

          To establish a claim under Section 3604(f)(1), “a complaint must allege that the adverse

  action was taken because of a disability and state the facts on which the plaintiff relies to support

  that claim.” Hunt, 814 F.3d at 1222. Additionally, to establish a Section 3604(f)(3) claim, a

  plaintiff must allege that: “(1) [s]he is disabled or handicapped within the meaning of the FHA,

  (2) [s]he requested a reasonable accommodation, (3) such accommodation was necessary to afford

  [her] an opportunity to use and enjoy [her] dwelling, and (4) defendants refused to make the

  requested accommodation.” Hawn v. Shoreline Towers Phase 1 Condominium Ass’n, Inc., 347

  Fed.App’x. 464, 467 (11th Cir. 2009) (citing Schwarz v. City of Treasure Island, 544 F.3d 1201,

  1218-19 (11th Cir. 2008)); see Sun Harbor Homeowners’ Ass’n, Inc. v. Bonura, 95 So.3d 262, 268

  (Fla. 4th DCA 2012) (citing Prindable v. Ass’n of Apartment Owners of 2987 Kalakaua, 304

  F.Supp.2d 1245, 1254 (D.Haw. 2003)). The FHA defines “handicap” as “(1) a physical and mental

  impairment which substantially limits one or more of such person’s major life activities,1 (2) a

  record of having such impairment, or (3) being regarded as having such an impairment. . .” 42

  U.S.C. § 3602(h). Here, Plaintiff failed to plead sufficient facts that she is disabled or handicapped

  within the meaning of FHA.

          Plaintiff alleges that “Plaintiff suffers depression and anxiety, which substantially limits

  one or more major life activities of Plaintiff. For example, due to this emotional disability, Plaintiff

  has limitations with respect to stress and anxiety that, if exceeded, physically manifest and can

  restrict Plaintiff’s ability to earn an income and the enjoyment of day-to-day life.” Complaint, ¶7.


  1
   The Fair Housing Act uses the term “handicap” instead of the term “disability.” Both terms have the same legal
  meaning, See Bragdon v. Abbott, 524 U.S. 624, 631 (1998)(noting that definition of “disability” in the Americans with
  Disabilities Act is drawn almost verbatim from the definition of ‘handicap’ contained in the Fair Housing Amendments
  Act of 1988”).
                                                                       -4-
                                                    COLE, SCOTT & KISSANE, P.A.
              ESPERANTE BIULDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683 8977 FAX
Case 0:19-cv-62193-DPG Document 11 Entered on FLSD Docket 10/24/2019 Page 5 of 9
                                                                                                               Case No. 19-CV-62193


  Such a generic description of an alleged disability is nothing more than a threadbare conclusory

  recital to satisfy the pleading standard and does nothing to allege the requirements that Plaintiff

  must at least allege that “the adverse action was taken because of a disability” and “such [a

  requested] accommodation was necessary to afford [her] an opportunity to use and enjoy [her]

  dwelling.” See Iqbal, 556 U.S. at 678 (“Threadbare recitals of the elements of a cause of action,

  supported by mere conclusory statements, do not suffice.”); see also Harding v. NCL (Bahamas)

  Ltd., 90 F.Supp.3d 1305, 1308 (S.D. Fla. 2015 (quoting Iqbal U.S. at 678.) Plaintiff has not pled

  any facts showing how her alleged depression and anxiety actually substantially limits any major

  life activity or the use or enjoyment of the dwelling at issue.

          “Major life activities are defined in the regulations as ‘functions such as caring for oneself,

  performing manual tasks, walking, seeing, hearing, speaking, breathing, learning and working.’”

  Hillburn v. Murata Electronics of N. America, Inc., 181 F.3d 1220, 1226-27 (11th Cir. 1999)

  (quoting 29 C.F.R. § 1630.2(i) (1997)). “With respect to the major life activity of working, the

  regulations explain that the term ‘substantially limits’ means ‘significantly restricted in the ability

  to perform either a class of jobs or a broad range of jobs in various classes as compared to the

  average person having comparable training, skills, and abilities. The inability to perform a single,

  particular job does not constitute a substantial limitation in the major life activity of working.’” Id.

  (quoting 29 C.F.R. § 1630.2(j)(3)(i) (1997)).

          In this case, Plaintiff does not allege any major life activity that is substantially limited by

  her alleged depression and anxiety to permit her Complaint to satisfy the FHA, the satisfaction of

  which, is necessary for the Complaint to pass pleading muster. The only allegation that is noted

  that has a possibility of alleging a major life activity that is substantially limited is “Plaintiff’s

  ability to earn an income.” See Complaint, ¶7. Threadbare and conclusory recitals of elements,
                                                                     -5-
                                                  COLE, SCOTT & KISSANE, P.A.
            ESPERANTE BIULDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683 8977 FAX
Case 0:19-cv-62193-DPG Document 11 Entered on FLSD Docket 10/24/2019 Page 6 of 9
                                                                                                               Case No. 19-CV-62193


  however, have already been addressed and established as insufficient to meet the pleading

  standard. Indeed, if the Board of Directors was to know why the cat was required to live in a pet-

  free environment, then the information as to why the Plaintiff’s disability hinders her income

  without this cat should have been disclosed to the Board and must, therefore, be pled here as a

  central fact of the case and requirement of the FHA. In that regard, Plaintiff fails to plead any facts

  as to how she is significantly restricted in the ability to perform any job such that it would justify

  the accommodation at issue in this case. Accordingly, Plaintiff fails to allege that she has a

  disability that falls within the meaning of the FHA and failed to allege how the cat at issue is a

  necessity for requiring the accommodation at issue. These allegations are critical to the pleadings

  of this case, to have Plaintiff allege these known facts up front, so that Defendant can develop its

  defenses targeted to such alleged central facts and to prevent Plaintiff from changing positions as

  the case develops.

          III.     Plaintiff insufficiently pleads that Defendant knew or should have known that
                   a reasonable accommodation was in fact necessary.

         “The FHA’s reasonable accommodation provision requires only those accommodations

  that ‘may be necessary . . . to afford equal opportunity to use and enjoy a dwelling.’” Schawrz, 544

  F.3d at 1226 (quoting 42 U.S.C. § 3604(f)(3)(B). Under the FHA, “[a defendant] cannot be liable

  for refusing to grant a reasonable and necessary accommodation if [it] never knew the

  accommodation was in fact necessary,” and therefore in this case, such a fact must be pled in the

  Complaint. Schwarz, 544 F.3d at 1219 (internal quotation omitted). In other words, “the defendant

  must know or reasonably be expected to know of the existence of both the handicap and the

  necessity of the accommodation.” Hawn, 347 Fed.Appx at 467 (citing Dubois v. Ass’n of

  Apartment Owners of 2987 Kalakaua, 453 F.3d 1175, 1179 (9th Cir. 2006)). Furthermore, “[a

                                                                     -6-
                                                  COLE, SCOTT & KISSANE, P.A.
            ESPERANTE BIULDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683 8977 FAX
Case 0:19-cv-62193-DPG Document 11 Entered on FLSD Docket 10/24/2019 Page 7 of 9
                                                                                                               Case No. 19-CV-62193


  defendant] must . . . have been given an opportunity to make a final decision with respect to [a

  plaintiff’s] request, which necessarily includes the ability to conduct a meaningful review of the

  requested accommodation to determine if such an accommodation is required by law”. Schwarz,

  544 F.3d at 1219 (11th Cir. 2008) (quoting Prindable v. Ass’n of Apt. Owners, 304 F.Supp.2d

  1245, 1258)); see also Bhogaita v. Almonte Heights Condominium Ass’n, Inc., 2012 WL 10511 at

  *4 (M.D. Fla. Jan. 3, 2012). Letters that a plaintiff provides that include “unclear explanations as

  to the nature and extent of [her] disability” are not sufficient to show whether a defendant knew of

  the necessity of her requested accommodation. Hawn, 347 F.Appx. at 468.; see also Prindable 304

  F.Supp.2d at 1259, n.28 (“Neither [doctors’ letters] provided, for instance, a basis from which [the

  defendants] could conclude that a service animal was necessary to afford [the plaintiff] an equal

  opportunity to use and enjoy his dwelling.”).

         Plaintiff has not sufficiently pleaded that Defendant knew or reasonably expected to know

  that the accommodation was in fact necessary—so much so that the Defendant was to go against

  its no pet rule which necessarily impacts the rights and expectations of the other residents in the

  community. In regards to whether Defendant knew or reasonably expected to know that the

  accommodation was in fact necessary, Plaintiff alleges in an entirely conclusory fashion that “upon

  Plaintiff’s interview with the Defendant’s board of trustees, wherein Plaintiff’s provided the letter

  obtained from her therapist and requested an accommodation, Defendant had notice of Plaintiff’s

  disability” and that she “provided Defendant with documentation from her (“Plaintiff’s[”])

  therapist evidencing that the requested accommodation was necessary to afford Plaintiff an

  opportunity to use and enjoy the Dwelling.” See Complaint ¶¶17, 24. Similar to the letters that the

  plaintiffs provided in Hawn and in Prindable, the letter from Plaintiff’s therapist is unclear

  regarding the nature and extent of her alleged disability and does not provide a basis from which
                                                                     -7-
                                                  COLE, SCOTT & KISSANE, P.A.
            ESPERANTE BIULDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683 8977 FAX
Case 0:19-cv-62193-DPG Document 11 Entered on FLSD Docket 10/24/2019 Page 8 of 9
                                                                                                                Case No. 19-CV-62193


  Defendant could conclude that an emotion support animal was in fact necessary to afford Plaintiff

  an accommodation as called for by Florida law.

          By way of example, the quoted language from the letter does not provide any information

  as to the nature of Plaintiff’s alleged stress and anxiety and does not provide the extent to which it

  would hinder her ability to fully use and enjoy the Dwelling without Plaintiff’s possession of the

  cat. See Complaint ¶12. The letter states “[t]he presence of this animal is necessary for the

  emotional health of Misma Rivera, considering that its presence will mitigate the symptoms she is

  currently experiencing and will help alleviate these challenges. Complaint ¶12. Yet, the letter does

  not state how the cat is necessary for her equal opportunity to fully use and enjoy the Dwelling so

  that the Board can properly consider going against the community’s no-pets rule. Indeed, her equal

  use and enjoyment must be considered against the similar equal use and enjoyment of the other

  residents who are expecting no pets will live in the community. In light of this, the Board has an

  obligation to determine the cat is necessary for her use of the dwelling, and such information must

  be pled.

          To be clear, Defendant did not willfully or intentionally deny Plaintiff’s request, but sought

  information to conduct a meaningful review of Plaintiff’s request for reasonable accommodation.

  As previously stated, the letter from Plaintiff’s therapist is unclear as to the nature and extent of

  Plaintiff’s alleged disability, which, in of itself, is not sufficient to provide notice to Defendant that

  a reasonable accommodation for the cat was in fact necessary. Contrary to Plaintiff’s assertion that

  reasonable accommodation was not provided, it is Defendant’s position that it attempted to gather

  sufficient information necessary to make a final decision in its attempt at a meaningful review of

  the requested accommodation.



                                                                      -8-
                                                   COLE, SCOTT & KISSANE, P.A.
             ESPERANTE BIULDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683 8977 FAX
Case 0:19-cv-62193-DPG Document 11 Entered on FLSD Docket 10/24/2019 Page 9 of 9
                                                                                                               Case No. 19-CV-62193


         WHEREFORE, Defendant, GEORGIAN COURT APARTMENTS, INC., respectfully

  requests this Honorable Court enter an order granting Defendant’s Motion to Dismiss Plaintiff’s

  First Amended Complaint and grant any other relief this Court deems just and proper in light of

  the foregoing.

   Dated: October 24, 2019                                         Respectfully submitted,


                                                                   By: s/Justin B. Levine
                                                                   Justin B. Levine, Esq. (FL Bar Number 106463)
                                                                   justin.levine@csklegal.com
                                                                   COLE, SCOTT & KISSANE, P.A.
                                                                   222 Lakeview Avenue, Suite 120
                                                                   West Palm Beach, Florida 33401
                                                                   Telephone: (561) 383-9200
                                                                   Facsimile: (561) 683-8977
                                                                   Attorney for Defendant


                                              CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that I electronically filed the foregoing on October 24, 2019, with
  the Clerk of Court using CM/ECF, which will automatically send a notice of electronic filing to
  all counsel and parties of record on the Service List below.
                                                 /s/Justin B. Levine

                                                          SERVICE LIST

  Jibrael S. Hindi, Esq.
  jibrael@jibraellaw.com
  Thomas J. Patti, Esq.
  tom@jibraellaw.com
  THE LAW OFFICES OF JIBRAEL S. HINDI, PLLC
  110 S.E. 6th Street, Suite 1744
  Fort Lauderdale, Florida 33301
  Telephone: (954) 907-1136
  Facsimile: (855) 529-9540
  Attorneys for Plaintiff




                                                                     -9-
                                                  COLE, SCOTT & KISSANE, P.A.
            ESPERANTE BIULDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683 8977 FAX
